Exhibit 10.1

 

TENDER AGREEMENT

 

This Tender Agreement (this “Agreement”), is dated as of April 6, 2016, by and
among Handy & Harman Ltd., a Delaware corporation (“Parent”), Handy & Harman
Group Ltd., a Delaware corporation and a wholly owned Subsidiary of Parent
(“AcquisitionCo”), SLI Acquisition Co., a Delaware corporation and a wholly
owned subsidiary of AcquisitionCo (“Merger Sub”), SL Industries, Inc., a
Delaware corporation (the “Company”), and DGT Holdings Corp., a New York
corporation (the “Stockholder”).

 

WHEREAS, Parent, AcquisitionCo, Merger Sub and the Company are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
from time to time in accordance with its terms, the “Merger Agreement”),
providing for, among other things, Merger Sub to commence a tender offer (the
“Offer”) to acquire all of the outstanding shares of common stock, par value
$0.20 per share, of the Company (the “Common Stock”) followed by the subsequent
merger of Merger Sub with and into the Company, with the Company continuing as
the surviving corporation and as a wholly owned subsidiary of AcquisitionCo (the
“Merger”), upon the terms and subject to the conditions set forth therein
(capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Merger Agreement);

 

WHEREAS, as of the date hereof, the Stockholder is the direct and beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of the number of issued shares of Common Stock set
forth on Schedule A hereto (such shares of Common Stock, together with any other
shares of Common Stock as to which the Stockholder acquires beneficial ownership
after the date hereof and prior to the earlier of the Acceptance Time and the
termination of all of the Stockholder’s obligations under this Agreement,
including any shares of Common Stock acquired by means of purchase, dividend or
distribution, or issued upon the exercise of any warrants or options, or the
conversion of any convertible securities or otherwise, being collectively
referred to herein as the “Owned Shares”); and

 

WHEREAS, as a condition to the willingness of Parent, AcquisitionCo, Merger Sub
and the Company (the “Merger Agreement Parties”) to enter into and perform their
obligations under the Merger Agreement, the Merger Agreement Parties require
that the Stockholder agrees, and the Stockholder has agreed, while this
Agreement is in effect, to tender in the Offer (and not withdraw) all of the
Owned Shares;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.              Agreement to Tender.

 

a.              The Stockholder hereby agrees, while this Agreement is in
effect, that Stockholder shall tender into the Offer all of the Owned Shares,
free and clear of all Liens. If the Stockholder acquires beneficial ownership of
any additional Owned Shares after the date hereof, the Stockholder shall
promptly tender, or cause to be tendered, such additional acquired Owned Shares
into the Offer.

 

--------------------------------------------------------------------------------


 

b.              Without limiting the generality of the foregoing paragraph 1(a),
as promptly as practicable after receipt by such Stockholder of all documents or
instruments required to be delivered pursuant to the terms of the Offer, the
Stockholder shall (i) deliver to the Paying Agent (A) a letter of transmittal
with respect to such Owned Shares complying with the terms of the Offer, (B) a
certificate or certificates representing such Owned Shares or an “agent’s
message” (or such other evidence, if any, of transfer as the Paying Agent may
reasonably request) in the case of a Book-Entry Share or any uncertificated
Owned Shares, and (C) all other documents or instruments required to be
delivered pursuant to the terms of the Offer, or (ii) instruct and otherwise
cause such Stockholder’s broker or such other Person that is the holder of
record of any Owned Shares beneficially owned by Stockholder to tender such
Owned Shares pursuant to and in accordance with this paragraph 1(b) and the
terms of the Offer.

 

c.               Stockholder agrees that, once the Owned Shares are tendered
into the Offer, Stockholder and its Affiliates will not withdraw any of such
Owned Shares from the Offer, unless and until (A) the Offer shall have been
terminated in accordance with the terms of the Merger Agreement or (B) this
Agreement shall have been terminated in accordance with its terms.

 

2.              Representations and Warranties of Stockholder. The Stockholder
hereby represents and warrants to the other parties hereto as follows:

 

a.              Power; Due Authorization; Binding Agreement. The Stockholder has
full legal capacity, power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and constitutes a valid and binding agreement of
the Stockholder, enforceable against the Stockholder in accordance with its
terms, except to the extent that enforceability may be subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors rights
generally and to general principles of equity.

 

b.              Ownership of Shares. The Stockholder is the direct and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the shares
of Common Stock reflected on Schedule A and, as of the date hereof, such Owned
Shares are free and clear of any Lien and any other limitation or restriction
(including any restriction on the right to vote or otherwise transfer such Owned
Shares), except as provided hereunder or pursuant to any applicable restrictions
on transfer under the Securities Act of 1933, as amended. As of the date hereof,
the Stockholder does not own directly any shares of Common Stock other than the
Owned Shares set forth opposite the Stockholder’s name on Schedule A.

 

--------------------------------------------------------------------------------


 

c.               Voting Power. The Owned Shares are not, with respect to the
voting or transfer thereof, subject to any other agreement, including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust.

 

3.              Additional Covenants of the Stockholder. The Stockholder hereby
covenants and agrees that:

 

a.              Restrictions on Transfer.

 

i.                  The Stockholder hereby agrees, while this Agreement is in
effect, at any time prior to termination of the Offer, not to, other than as may
be specifically required by a court order, (i) assign or otherwise dispose of,
or enter into any contract, option or other agreement providing for the sale,
transfer, pledge, encumbrance, assignment or other disposition of, or limitation
on the voting rights of, any of the Owned Shares (any such action, a
“Transfer”), or (ii) grant any proxies or powers of attorney, deposit any Owned
Shares into a voting trust or enter into a voting agreement with respect to any
Owned Shares.

 

ii.               Additional Shares. The Stockholder hereby agrees, while this
Agreement is in effect, that if any shares of Common Stock are acquired by the
Stockholder or its Affiliates after the date hereof, then the terms of this
Agreement shall apply to such shares immediately following the effectiveness of
such event.

 

b.              No Inconsistent Obligations.  Except as provided hereunder or
under the Merger Agreement, Stockholder shall not, directly or indirectly
(including through any Affiliates), take or permit any other action that would
in any way restrict, limit, prevent or interfere with the performance of such
Stockholder’s obligations hereunder or the transactions contemplated hereby or
otherwise make any representation or warranty of such Stockholder herein untrue
or incorrect.

 

4.              Miscellaneous.

 

a.              Termination of this Agreement. This Agreement shall terminate
and shall have no further force or effect as of the earlier of: (a) the
termination of the Merger Agreement in accordance with its terms and (b) the
Acceptance Time. Notwithstanding the foregoing, nothing set forth in this
Section or elsewhere in this Agreement shall relieve either party hereto from
liability, or otherwise limits the liability of either party hereto, for any
knowing and intentional material breach of this Agreement.

 

b.              Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement,

 

--------------------------------------------------------------------------------


 

express or implied, is intended to or shall confer upon any other person or
entity not a party hereto any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. This Agreement shall not be assigned by
operation of law or otherwise and shall be binding upon and inure solely to the
benefit of each party hereto.

 

c.               Amendments; Waiver. This Agreement may be amended by the
parties hereto, and the terms and conditions hereof may be waived, only by an
instrument in writing signed on behalf of each of the parties hereto, or, in the
case of a waiver, by an instrument signed on behalf of the party waiving
compliance.  For avoidance of doubt, any waiver or amendment of this Agreement
shall require the consent of the Company (acting through the Special Committee
of its Board of Directors).

 

d.              Governing Law. This Agreement shall be governed by, construed
and enforced in accordance with, the Laws of the State of Delaware without
regard to the conflict of laws principles thereof.  All Actions arising out of
or relating to this Agreement shall be heard and determined exclusively in any
Delaware state or federal court.  The parties hereto hereby (A) submit to the
exclusive jurisdiction of any Delaware state or federal court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto, and (B) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement may not be enforced in or by any of the above-named courts; provided,
however, that such consent to jurisdiction is solely for the purpose referred to
in this paragraph and shall not be deemed to be a general submission to the
jurisdiction of such court or in the State of Delaware other than for such
purposes.

 

e.               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH OF THE PARTIES HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

f.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have

 

--------------------------------------------------------------------------------


 

been signed by each of the parties hereto and delivered to the other parties, it
being understood that all parties need not sign the same counterpart. This
Agreement may be executed and delivered by facsimile transmission.

 

g.               Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof, and that money damages or other
legal remedies would not be an adequate remedy for any such damages.  It is
accordingly agreed that prior to the earlier of the Acceptance Time or the valid
termination of this Agreement, in the event of any breach or threatened breach
by Stockholder of any of its respective covenants or obligations set forth in
this Agreement, the Company (acting through the Special Committee), or Parent,
AcquisitionCo or Merger Sub, shall be entitled to seek: (i) an injunction or
injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by the Stockholder and to (ii) a decree or order of specific
performance to enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the Stockholder under this Agreement and other equitable
relief. Any party seeking an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.  Stockholder agrees
that it will not oppose the granting of an injunction, specific performance and
other equitable relief as provided herein on the basis that any other party has
an adequate remedy under Law.

 

h.              Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document. The descriptive headings used herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

i.                  Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified. In the event
such court does not exercise the power granted to it in the

 

--------------------------------------------------------------------------------


 

prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, AcquisitionCo, Merger Sub, the Company and
Stockholder have caused this Agreement to be executed as of the date first
written above by their respective officers thereunto duly authorized.

 

 

HANDY & HARMAN LTD.

 

 

 

 

 

By:

/s/ James F. McCabe

 

 

Name:

James F. McCabe, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

HANDY & HARMAN GROUP LTD.

 

 

 

 

 

By:

/s/ James F. McCabe

 

 

Name:

James F. McCabe, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

SLI ACQUISITION CO.

 

 

 

 

 

By:

/s/ James F. McCabe

 

 

Name:

James F. McCabe, Jr.

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SL INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William T. Fejes

 

 

Name:

William T. Fejes Jr.

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

DGT HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Jack L. Howard

 

 

Name:

Jack L. Howard

 

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

Schedule A

 

DGT Holdings Corp. - 994,840 shares of Common Stock

 

--------------------------------------------------------------------------------